12/8/2020                                                            Tarrant County - Civil
                 Case 4:20-cv-01320-Y Document 1-2 Filed 12/10/20                              Page 1 of 2 PageID 8




                                  Civil Case and Transaction Information                                   12/08/2020 8:48 AM




    Court :       348         Case :      321220         Search     New Search         Show Service Documents ONLY


   Cause Number : 348-321220-20                                      Date Filed : 10-27-2020
                            MARIA BARRERA DE PAIZ | VS | WAL-MART STORES, INC.
   Cause of Action : INJURY OR DAMAGE, PREMISES
   Case Status : PENDING
   File Mark Description                                       Assessed Fee Credit/Paid Fee
     10-27-2020      PLTFS ORIG PET & WRITTEN DISC                                                         $289.00
                                                                                               N

     10-27-2020      PAYMENT RECEIVED TRANS #1                                                                         $289.00
                                                                                               Y

     10-27-2020      LTR REQ CITS (EMAIL-FS)                                                                              $0.00


     10-27-2020      CIT-ISSUED ON WAL-MART STORES INC-                                                       $8.00
                     On 10/28/2020                                                            N Svc




                                                               EXHIBIT B
https://dcsa.tarrantcounty.com/Civil/NameSearch#/CaseAndTransInfo                                                                 1/2
12/8/2020                                                           Tarrant County - Civil
                 Case 4:20-cv-01320-Y Document 1-2 Filed 12/10/20                            Page 2 of 2 PageID 9
     10-27-2020      PAYMENT RECEIVED TRANS #4                                                                      $8.00
                                                                                             Y

     11-17-2020      CITATION RETURN (WAL-MART STORES                                                               $0.00
                     INC)

     11-17-2020      CIT Tr# 4 RET EXEC(WAL-MART STORES                                                             $0.00
                     INC) On 11/13/2020

     12-07-2020      [ORIG ANS] DEFNS ORIG                                                                          $0.00




https://dcsa.tarrantcounty.com/Civil/NameSearch#/CaseAndTransInfo                                                           2/2
